Case 2:20-cv-00004-JRG Document 135 Filed 09/30/20 Page 1 of 9 PageID #: 1868




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION

JOE ANDREW SALAZAR,

   Plaintiff,

   v.                                     Civil Action No. 2:20-cv-00004-JRG

AT&T MOBILITY LLC,                        JURY TRIAL DEMANDED
SPRINT/UNITED MANAGEMENT
COMPANY, T-MOBILE USA, INC.,
AND CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS,

   Defendants

   and

HTC CORP., and HTC AMERICA, INC.,

   Intervenors.


   PLAINTIFF JOE ANDREW SALAZAR’S RESPONSE TO DEFENDANTS’ AND
        INTERVENORS’ MOTION TO COMPEL RESPONSES TO THEIR
           INTERROGATORIES AND REQUESTS FOR ADMISSION
Case 2:20-cv-00004-JRG Document 135 Filed 09/30/20 Page 2 of 9 PageID #: 1869




       Plaintiff Joe Andrew Salazar (“Plaintiff” or “Salazar”) files this Response to Defendants’

and Intervenors’ 1 Motion to Compel Responses to Their Interrogatories and Requests for

Admission (Dkt. #133, “Motion”). 2       Defendants’ Motion is not only unjustified, many of

Defendants’ discovery requests are premature, burdensome, oppressive, and/or intended to

harass. Accordingly, Salazar respectfully requests that the Motion be denied.

I.     LEGAL STANDARD

       “The goal of discovery is to maximize relevant, nonprivileged matter while avoiding

excess, non-relevant or privileged information.” Drake v. Capital One, Nat’l Ass’n, No. 4:16-

CV-00497, 2017 WL 1319560, at *1 (E.D. Tex. Apr. 10, 2017). Thus, “the court must limit the

frequency or extent of discovery” when it is “unreasonably cumulative or duplicative, or can be

obtained from some other source that is more convenient, less burdensome, or less expensive.”

Fed. R. Civ. P. 26(b)(2)(C)(i). Courts maintain “broad discretion in all discovery matters,” Wyatt

v. Kaplan, 686 F.2d 276, 283 (5th Cir. 1982), and “Rule 26 vests the trial judge with broad

discretion to tailor discovery narrowly,” Matter of AET, Inc., Ltd., No. 1:10-CV-51, 2018 WL

4201264, at *2 (E.D. Tex. June 8, 2018) (quoting Crawford-El v. Britton, 523 U.S. 574, 598

(1998)).

II.    ARGUMENT

       A.      Salazar’s Objections to Defendants’ Interrogatories Should Be Granted.

               1.      Interrogatory No. 11




1
  Defendants and Intervenors are collectively referred to as “Defendants” for purposes of this
Motion.
2 Defendants served Salazar with their First Set of Interrogatories to Plaintiff and their First Set

of Requests for Admission to Plaintiff on August 21, 2020. Salazar timely served his responses
and objections on Monday, September 21, 2020.


                                                 1
Case 2:20-cv-00004-JRG Document 135 Filed 09/30/20 Page 3 of 9 PageID #: 1870




       Defendants’ request to compel a response to Interrogatory No. 11 should be denied

because the Interrogatory seeks information that is not relevant or material to the litigation, is

overly broad and burdensome, and seeks information that is protected by attorney-client or work

product privilege.    Further, Salazar’s responses to Defendants’ Interrogatory Nos. 6 and 7

already make clear that he is the exclusive owner of all rights in the ‘467 Patent.

       Interrogatory No. 11 states:

       Identify all persons who have an absolute, contingent, potential or any other right
       to share in any recovery you may obtain based on any licenses, settlements, or
       damages recovery based on the ’467 Patent, explain the nature of such rights
       (including the dollar or percentage share of each such person or entity in any such
       recovery) and identify all documents and things referring or relating thereto.

Defendants provide no basis for why the identity of “all persons” with “any . . . right to share in

any recovery” in this case is relevant or material information. See Drake, 2017 WL 1319560, at

*1 (“The goal of discovery is to maximize relevant, nonprivileged matter while avoiding excess,

non-relevant or privileged information.”).

       Instead, Defendants contend that an answer should be compelled (1) to determine

whether Salazar is a “patentee” for standing purposes and (2) because “the degree of Mr.

Salazar’s interest in the outcome of this case is directly relevant to the extent to which his

testimony is potentially biased.”      Salazar, however, made clear through production of his

assignment records and in his responses to Interrogatory Nos. 6 and 7 3 that he is the exclusive

owner of all rights in the ‘467 Patent, stating:


3
   Defendants’ Interrogatory No. 6 asked Salazar to “[d]escribe the factual circumstances
surrounding any person’s acquisition of any rights under the ’467 Patent, including Salazar’s
alleged acquisition of any rights under the ’467 Patent . . . .” Interrogatory No. 7 asked him to
“identify all agreements or any other past or present proposed or actual transfer of rights, title, or
interest granted, offered, received, or requested by Salazar, whether written or oral, concerning
the ’467 Patent . . . .”




                                                   2
Case 2:20-cv-00004-JRG Document 135 Filed 09/30/20 Page 4 of 9 PageID #: 1871




         The original inventors of the ‘467 Patent assigned the patent to Innovative
         Intelcom Industries (“I3”) and later I3 assigned all rights in the patent to Joe
         Andrew Salazar. To the extent additional responsive information may be
         available it has been produced in Plaintiff’s document production including
         documents Bates numbered Salazar –553-562 (emphasis added).

These responses and documents establish that Salazar is a “patentee” for standing purposes and

provide Defendants with sufficient information regarding Salazar’s “potential[] bias[].”4 As this

Court has explained, when complete answers are contained in prior discovery—e.g., witness

testimony—“a motion to compel answers to subsequent interrogatories seeking to elicit the same

information should be denied as burdensome, vexatious, oppressive and totally without

justification.” In re Norplant Contraceptive Prods. Liab. Litig., 170 F.R.D. 427, 428 (E.D. Tex.

1997).

         Because Salazar has already provided Defendants with all of the requested information

they claim is relevant to their defense, Defendants’ attempt to compel an answer to Interrogatory

No. 11 is nothing more than a fishing expedition outside of the scope of Rule 26. Accordingly,

Defendants’ request should be denied.

                2.      Interrogatory Nos. 14 and 15

         Defendants’ request to compel responses to Interrogatory Nos. 14 and 15 should be

denied because the Interrogatories are an improper attempt to get premature infringement

contentions of Salazar’s position and are inappropriate for discovery.

         Interrogatory Nos. 14 and 15 state, respectively:

         For each Defendant and Intervenor, set forth all facts and circumstances related to
         your contention that Peel Smart RemoteTM was preloaded on the Accused
         Products when each Defendant or Intervenor sold the Accused Products to its
         customer(s).

4
  The extent to which Mr. Salazar’s counsel has interest in the recovery is irrelevant to
Defendants’ purported justification for Interrogatory No. 11. Plaintiff can represent that no
witness in this litigation, aside from Mr. Salazar, has any economic interest in this case.


                                                  3
Case 2:20-cv-00004-JRG Document 135 Filed 09/30/20 Page 5 of 9 PageID #: 1872




         For each Defendant and Intervenor, set forth all facts and circumstances related to
         your contention that HTC Sense TV was preloaded on the Accused Products
         when each Defendant or Intervenor sold the Accused Products to its customer(s).

These Interrogatories are untimely and inappropriate, as they seek “all facts and circumstances”

relating to Salazar’s infringement contentions.       Salazar already provided his infringement

contentions in his Rule 3-1 disclosures, 5 and Defendants will receive Salazar’s expert reports on

the subject of infringement of the Accused Devices, which are due on October 6 in accordance

with the Court’s case management schedule. Salazar’s expert reports will take into account fact

discovery and new information produced by Defendants, the Court’s claim construction, and any

other relevant information. Salazar has no obligation to produce this information prematurely,

before the Court’s deadline.

         Furthermore, Interrogatories 14 and 15 are unreasonably burdensome because they seek

information that is presumably in Defendants’ possession. Defendants have been on notice as to

the subject matter of these Interrogatories ever since Salazar served his infringement contentions

on November 19, 2019. See, e.g., Plaintiff’s Disclosure of Asserted Claims and Infringement

Contentions, Ex. A at 2, nn.4-5.        And because Defendants have taken the position that

information relating to whether the Peel Smart Remote and/or HTC Sense TV came preloaded on

the Accused Device is relevant and discoverable, Defendants were required to produce this

information to Salazar pursuant to the Court’s Discovery Order and P.R. 3-2—regardless of

whether Salazar independently requested it.          Thus, (1) Defendants either produced this

information and necessarily have it in their possession, or (2) if Defendants did not produce it,

they have violated their obligations under the Local and Federal Rules by withholding discovery

they acknowledge is relevant. Assuming Defendants have the information in their possession, it


5
    These contentions were never challenged by Defendants.


                                                 4
Case 2:20-cv-00004-JRG Document 135 Filed 09/30/20 Page 6 of 9 PageID #: 1873




would be inappropriate and a waste of time and resources to compel Salazar to produce it. See

Fed. R. Civ. P. 26(b)(2)(C)(i) (stating that “the court must limit the frequency or extent of

discovery” when it is “unreasonably cumulative or duplicative, or can be obtained from some

other source that is more convenient, less burdensome, or less expensive”).

       In sum, Defendants’ request should be denied because it is premature and because it

seeks information that is presumably in Defendants’ possession.

               3.     Interrogatory No. 21

       Defendants’ request to compel a response to Interrogatory No. 21 should be denied

because the Interrogatory is not relevant, overly burdensome, and intended to harass Salazar.

       Interrogatory No. 21 states:

       To the extent that your response to Request for Admission No. 37 is anything
       other than an unconditional admission, describe in detail the facts, circumstances,
       and bases for your response to Request for Admission No. 37. 6

As an initial matter, despite his position that this Interrogatory and Request for Admission No.

37 are outside the scope of discovery, Salazar provided a detailed response in that Request that

sufficiently addressed this issue. Defendants’ motion to compel information that has already

been provided is inappropriate. See In re Norplant, 170 F.R.D. at 428. Nor is this the proper

subject matter for an Interrogatory, but rather an issue to be addressed in the parties’ expert

reports.

       More significantly, however, this Interrogatory is frivolous, irrelevant, and overly

burdensome because Defendants are fully aware that the I3 Products are not patented articles

under 35 U.S.C. § 287. It is undisputed that the I3 Products do not meet all the claim elements of

the ‘467 Patent because the products—among other missing claim elements—do not have

6
 Request for Admission No. 37 states: “Admit that You have no evidence that the I3 Products
were substantially marked with the ’467 Patent.”



                                                5
Case 2:20-cv-00004-JRG Document 135 Filed 09/30/20 Page 7 of 9 PageID #: 1874




transceivers and lack the capability to receive IR communication. This was established via

Salazar’s testimony at trial, his deposition testimony, and his interrogatories, among others.

Furthermore, Defendants’ own expert in the prior case reviewed the I3 Products and did not rebut

Salazar’s expert’s testimony that these products do not have a transceiver and therefore could not

be patented articles under § 287. At no point have Defendants put forth any evidence or proof to

the contrary.   Given Defendants’ knowledge that the marking issue is without merit, their

continued pursuit of this issue not only amounts to harassment, embarrassment, and a waste of

resources, it is a violation of defense counsel’s Rule 11 obligations. Defendants’ motion to

compel a response to Interrogatory No. 21 is entirely without merit and should be denied.

       B.       Salazar’s Objections to Defendants’ Requests for Admission Should Be
                Granted.

                1.     Request for Admission Nos. 13-28

       Defendants’ request to compel responses to Request for Admission Nos. 13-20 should be

denied. These Requests seek admissions as to whether the HTC Sense TV and Peel Smart

Remote were preloaded on the Accused Devices if/when Intervenors HTC Corporation and HTC

America, Inc. imported and/or sold the Accused Devices to their “customer(s).” These Requests

are not relevant because the claims in this case are directed only against the carrier Defendants.

       With respect to Request for Admission Nos. 21-28, which involve the carrier Defendants,

Salazar will supplement his responses in order to narrow the issues. Salazar maintains his

objections to these Requests, however.

                2.     Request for Admission Nos. 29-34

       Defendants’ request to compel responses to Request for Admission Nos. 29-34 should be

denied because the Requests are premature and outside the proper scope of an RFA. These

Requests present another improper attempt by Defendants to circumvent the Court’s case



                                                 6
Case 2:20-cv-00004-JRG Document 135 Filed 09/30/20 Page 8 of 9 PageID #: 1875




management schedule and compel Salazar to disclose information in his expert’s rebuttal report

ahead of the Court’s October 20, 2020 deadline.

       Request for Admission Nos. 29-34 ask Salazar to admit or deny whether the Goldstein

Patent discloses six different limitations recited in claims 1 and 34 of the ‘467 Patent. In arguing

that the Requests are appropriate, Defendants point to testimony by Salazar’s expert witness, Dr.

Gottesman, in Salazar v. HTC Corp. However, even to the extent Dr. Gottesman testified in that

case that certain limitations may or may not have been disclosed by the Goldstein Patent, that

testimony is not relevant here. The instant case involves, most notably, new claim constructions.

Thus, this case presents different questions as to how the claims of the ‘467 Patent are to be read

and how the prior art may read on the claim elements. Salazar’s expert has a right to opine on

the subject matter of these Requests in light of the new claim constructions and factual

information, and Defendants will receive Dr. Gottesman’s conclusions when he submits his

report. Accordingly, Defendants’ motion to compel these responses is premature and improper.

III.   CONCLUSION

       For the foregoing reasons, Salazar requests that the Court deny Defendants’ Motion.




                                                  7
Case 2:20-cv-00004-JRG Document 135 Filed 09/30/20 Page 9 of 9 PageID #: 1876




Date: September 30, 2020                          Respectfully submitted,

                                                  /s/ Geoffrey Culbertson
                                                  Geoffrey Culbertson
                                                  TX Bar No. 24045732
                                                  gpc@texarkanalaw.com
                                                  Kelly Tidwell
                                                  TX Bar No. 20020580
                                                  kbt@texarkanalaw.com
                                                  PATTON, TIDWELL & CULBERTSON, LLP
                                                  2800 Texas Boulevard
                                                  Texarkana, Texas 75503
                                                  Telephone: 903-792-7080
                                                  Telecopier: 903-792-8233

                                                  Dariush Keyhani
                                                  District of Columbia Bar No. 1031500
                                                  Frances H. Stephenson
                                                  New York registration No. 5206495
                                                  Keyhani LLC
                                                  1050 30th Street NW
                                                  Washington, DC 20007
                                                  T. 202.748.8950
                                                  F. 202.318.8958
                                                  dkeyhani@keyhanillc.com
                                                  fstephenson@keyhanillc.com

                                                  Attorneys for Plaintiff




                              CERTIFICATE OF SERVICE


       The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served with a copy of this document via the Court's
CM/ECF system per Local Rule CV-5 on September 30, 2020.

                                                  /s/ Geoffrey Culbertson
                                                  Geoffrey Culbertson




                                             8
